Citation Nr: 0845092	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  07-30 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for the cause of the veteran's 
death.


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty in the Philippine 
Commonwealth Army from November 1941 to September 1942 and 
from August 1945 to June 1946.  He was also a prisoner of war 
(POW) from April 1942 to September 1942.  He died on February 
[redacted], 1982.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision of the 
RO in Manila, the Republic of the Philippines, which denied 
reopening of a previously denied claim for service connection 
for the cause of the veteran's death.  

The RO granted the appellant's petition to reopen her claim 
for service connection for the cause of the veteran's death 
in an August 2007 Statement of the Case.  Despite the 
determination reached by the RO, the Board must find new and 
material evidence in order to establish its jurisdiction to 
review the merits of a previously denied claim.  See Barnett 
v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also 
VAOPGCPREC 05-92.  The following decision addresses this 
matter.

A Motion To Advance On The Docket (AOD) was granted by the 
Board, due to good or sufficient cause shown, in accordance 
with the provisions of 38 U.S.C.A. § 7107 and 38 C.F.R. § 
20.900(c).

The reopened claim is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.




FINDINGS OF FACT

1. Service connection for the cause of the veteran's death 
was denied in a June 1998 rating decision.  The appellant was 
apparently notified of the decision and she did not file an 
appeal.

2. Evidence received since the June 1998 RO decision is new 
and relates to the pertinent unestablished facts necessary to 
substantiate the claim of entitlement to service connection 
for the cause of the veteran's death.


CONCLUSION OF LAW

1.  The June 1998 RO rating decision denying service 
connection for the cause of the veteran's death is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for the cause of 
the veteran's death is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, decisions of the RO that are not appealed in the 
prescribed time period are final.  38 U.S.C.A. § 7105(c); 38 
C.F.R. § 20.1103. Pursuant to 38 U.S.C.A. § 5108, a finally 
disallowed claim may be reopened when new and material 
evidence is received with respect to that claim.

For claims received on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156 (2007).

The Board concludes that new and material evidence has indeed 
been associated with the claims folder.  The appellant's 
claim of service connection for the cause of the veteran's 
death was denied by a June 1998 rating decision on the basis 
that there was no relationship between the veteran's service 
and the cause of his death.  Reopening was denied in 
September 2002 as the appellant had not submitted new and 
material evidence.  New and material evidence specifically 
addressing this issue has been submitted in the form of the 
February 2006 letter from a Dr. Duran, relating the veteran's 
cause of death, pneumonia, to the malnutrition that the 
veteran presumably underwent as a prisoner of war.  The 
evidence is new and addresses the reason of the prior 
denials.  Therefore, the claim is reopened.  See 38 C.F.R. § 
3.156(a).  The Board will proceed to review the decision on 
the merits.  As such, the Board finds that any error related 
to the VCAA as to reopening is moot.  See 38 U.S.C. §§ 5103, 
5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2008); 
Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).

Although adequate for the limited purposes of reopening the 
claim, the additionally received evidence is not sufficient 
to allow the grant of the benefits sought.  See e.g. Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim).

Once a claim is reopened, the statutory duty to assist is 
triggered.  See 38 U.S.C.A. § 5103.  For reasons explained 
below, the Board finds that additional development is 
necessary before the Board may proceed to a decision on the 
merits.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for the cause of the 
veteran's death is reopened, and to this extent the claim is 
granted.


REMAND

The Board must, unfortunately, remand this case.

The appellant brought prior claims for service connection for 
the cause of the veteran's death.  These claims being 
unsuccessful, the RO retired the claims file in February 
2004, sending it to the Lee's Summit archives facility in St. 
Louis, Missouri.  

When the appellant filed the instant claim, the RO sent her a 
July 2006 letter indicating that the file would be recalled 
from archives.  After many attempts, the RO was informed that 
the archives did not find the claims file.  In the course of 
this claim, the appellant was never told that the claims file 
had been lost or was unavailable and given an opportunity to 
supplement the record with any records that she may have.  
The RO instead indicated on the rating decision and statement 
of the case that the case had been decided on what was 
euphemistically called "review of available records."  The 
law requires that a claimant be informed of records in 
Federal possession that could not be obtained.  See 38 C.F.R. 
§ 3.159(e).  

Accordingly, the case is REMANDED for the following action:

1.  The RO shall attempt to locate the 
claims file or reconstruct such.  The RO 
must provide notice to the appellant of 
the loss of the original claims file.  The 
notice may be oral or written, but a 
written record must be entered into the 
file to memorialize such notice.  She must 
be given an opportunity to supplement the 
record if she so chooses.

2. Then, the RO should readjudicate the 
claim on the merits.  If the benefits 
sought are not granted, the appellant 
should be furnished a SSOC and afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


